EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dmitry Tulchinsky on May 17, 2021.

The application has been amended as follows: 

Please replace the abstract as follows:
“The present invention is directed to dirt and anti-microbial resistant articles that include a substrate, a powder coating applied to the substrate, the powder coating may include a cross-linked polymeric binder. The powder coating may include a blend of metal borate and a sulfur-containing benzimidazole compound, wherein the metal borate and sulfur-containing benzimidazole compound are present in a weight ratio ranging from about 75:1 to about 10:1. The powder coating may include fluorosurfactant and a fluorosurfactant may be applied to the powder coating in an amount ranging from about 0.01 g/m2 to about 4 g/m2. The powder coating may be formed using a liquid-based fluorosurfactant.”


Reasons for Allowance

Claims 105-109 are allowed.
The present claims are allowable over the “closest” prior art Dumain et al. (US 2002/0001677).
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to an article comprising: a substrate; a powder coating having an upper surface opposite a lower surface, the lower surface facing the substrate and wherein the powder coating is formed from a precursor comprising a blend of polymeric binder, cross-linker, and fluorosurfactant composition comprising anionic fluorosurfactant, and water; wherein the polymeric binder is substantially free of PVDF polymer; and wherein the anionic fluorosurfactant is present in an amount ranging from about 13 % to 15 % based on the total weight of the precursor composition.
Dumain is directed to a powder coating composition comprising a polyester resin including carboxyl and hydroxyl functionality, a glycidyl-containing acrylic copolymer, and a blocked polyisocyanate. Dumain discloses that “Such a composition is applied to a substrate”. However, Dumain does not teach the addition of water, an anionic fluorosurfactant and its amount based on the total weight of the precursor composition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/SAMIR SHAH/Primary Examiner, Art Unit 1787